DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite houttuynia cordata extract of the houttuynia cordata strain; maitake extract of the grifola frondosa strain of mushrooms; and gynostemma extract of the leaf of the gynostemma pentaphyllum strain. These extracts are considered the judicial exceptions because they are the same components that are naturally found within the plants and fungi from which they come and thus the closest counterparts are the extracts itself. Plant and fungi extracts are made by partitioning the starting material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant/fungi versus the insoluble material composition that is generally discarded.  Each composition has a different subset of the compounds originally present in the plant/fungi material.  The closest naturally occurring counterparts of extracts are the same compounds found within the extract 
There is no evidence of record that combining these extracts together within the claimed compositions results in any markedly different characteristics
This judicial exception is not integrated into a practical application because the additional components a nutritional composition (claim 1) is the preamble and in this case does not structurally limit the claim in anyway and the additional elements of claim 2 where the extracts are in the composition at specific amounts only limit the amount of the nature-based product being used in the invention. Both of these additional elements impart no structural or functional changes to the invention and in no way incorporate them into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for nutritional benefits is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents:  Schneider (US20180360091A1), Chenzong (US20180168215A1), Do (US20170245539A1), van Tol (US20160129071A1), and Chow (US20150342974A1). 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Bioactive components and functional properties of Huttuynia cordata and its applications, Pharmaceutical Biology, Vol 47, 2009-Issue 12, pg 1154-1161), Yeh (Antioxidant Properties and Antioxidant Compounds of Various Extracts from the Edible Basidiomycete Grifola Frondosa (Maitake), Molecules, 2011, 16. 3197-3211), and Samec (Phenolic acids significantly contribute to antioxidant potency of Gynostemma pentaphyllum aqueous and methanol extracts, Industrial Crops and Products,  2016, 104-107)  with additional references supplied: Majeed (US20170332685A1), Wanling (CN106360312A) and Sudam (IN108MU2012A).
Yang’s general disclosure is a report on the bioactive components in Houttuynia cordata and its uses (see abstract).
Regarding claim 1, pertaining to the nutritional composition consisting of houttuynia cordata extract of the houttuynia cordata strain, Yang discloses that H. cordata exhibits a wide range of pharmaceutical activities including antibacterial, antiviral, anti-inflammatory, immunologic, anticancer, antioxidative, and antimutagenic effects (see abstract) and that the extracts showed both antioxidative and antimutagenic properties (see Antioxidative and antimutagenic effect, page 1158).
Yang does not specifically teach the other components of the composition or the specified amounts of claim 2. 
Yeh’s general disclosure is to a report on the antioxidant properties and compounds of extracts from Grifola Frondosa (maitake) (see title and abstract).
antioxidant activities of three different extracts from G. frodosa may be good sources for antioxidative-related functional foods and in the pharmaceutical industry (see conclusions, page 3209). 
Samec’s general disclosure is a report on phenolic compounds in Gynostemma pentaphyllum extracts having antioxidant properties (see title and abstract).
Samec teaches aqueous extraction through Jiaogulan tea leaves (G. pentaphyllum) (see Extraction, page 105) and showed that methanol and aqueous extracts of Gynostemma pentaphyllum have high antioxidant capacity and are rich in phenolic compounds, such as chorogenic acid, which might play a role in the prevention of type 2 diabetes mellitus and cardiovascular disease (see abstract).
Regarding claim 2, pertaining to the specific amounts of the extracts being used in the composition, the combined teachings do not specifically claim these components at the same amounts as the claimed invention, but it is well known in the art to admix different concentrations of plant extracts together to create a single nutritional composition with varying concentrations as referenced by the following: Majeed (US20170332685A1), Wanling (CN106360312A) and Sudam (IN108MU2012A).
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the three extracts taught in each report because each extract is known for having antioxidant properties and it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. Each reference has shown on record that each extract is known to have antioxidant activity and although not contained in a single reference, one of ordinary skill would be able to determine that the combination of these known extracts into a single composition would render a combination with elements that each perform the same function individually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMAN             Examiner, Art Unit 1655                             

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655